Citation Nr: 0527984	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for right 
shoulder impingement evaluated as 10 percent disabling until 
October 20, 2004, and evaluated as 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to May 
1975; and from May 1984 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which denied the claim of 
entitlement to an increased disability rating for right 
shoulder impingement, evaluated as 10 percent disabling, 
effective February 1999.  

In January 2004, the Board remanded the issue to the RO for 
further development.  By rating decision dated in January 
2005, the RO granted the claim of entitlement to an increased 
disability rating for right shoulder impingement, and 
assigned a 20 percent disability rating, effective October 
20, 2004.  However, a higher rating can still be assigned; 
hence, the grant of less than the maximum available rating 
does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, the matter of a higher 
evaluation for the right shoulder disability remains in 
appellate status.  

In a February 2005 statement, the veteran argued that the 
October 20, 2004 effective date of the 20 percent evaluation 
assigned was incorrect, and that he was entitled to an 
earlier effective date.  This issue has not been addressed by 
the RO, and is therefore not ripe for appellate review.  
Consequently, the matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  Prior to October 9, 2002, right shoulder impingement was 
manifested by subjective complaints pain, full or "good" 
range of motion demonstrated on objective examination.  

3. Beginning October 9, 2002, right shoulder impingement was 
manifested by subjective complaints of chronic constant pain, 
weakness, and functional loss; objective findings showed 
weakness, fatigue, swelling, functional loss, and limitation 
of motion of the right arm, more than midway between the side 
and the shoulder level.  


CONCLUSION OF LAWS

1.  Prior to October 9, 2002, the criteria for a rating in 
excess of 10 percent for right shoulder impingement were not 
met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203-5201 (2005).  

2.  Beginning October 9, 2002, the criteria for a rating of 
30 percent, and no more, for right shoulder impingement were 
met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203-5201 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159, 
because an initial AOJ adjudication already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In April 2002, VA received the veteran's claim of entitlement 
to an increased disability rating for right shoulder 
impingement.  In a May 2002 correspondence, the veteran 
received notification of the requirements of VCAA.  He was 
advised of VA's duty to assist; the evidence needed to 
establish entitlement to service connection; the evidence 
already received in connection with the claim; and the 
evidence VA encouraged the veteran to submit in support of 
the claim.  

By rating decision, dated in August 2002, the RO denied the 
increased rating claim.  Upon receiving notice of the denial, 
the veteran filed a timely Notice of Disagreement.  A 
Statement of the Case was issued in November 2002.  The 
veteran filed a Substantive Appeal in December 2002, and a 
Supplemental Statement of the Case was issued in February 
2003.  

In January 2004, the Board remanded the issue of entitlement 
to an increased disability rating for right shoulder 
impingement for further development.  In accordance with the 
Board's Remand, the RO, via the Appeals Management Center 
(AMC), sent the veteran correspondences, dated in April and 
October 2004, informing him again of the requirements of 
VCAA.  He was advised of the information received in 
connection with the claim; the evidence that VA was 
responsible for obtaining; the information VA agreed to 
provide on behalf of the veteran; and the information VA 
suggested the veteran provide in order to help substantiate 
the claim.  

By rating decision, dated in January 2005, the RO assigned a 
20 percent rating to the right shoulder disability, effective 
October 20, 2004.  The veteran received a Supplemental 
Statement of the Case in January 2005.  

Upon review of the record, there is no indication that the 
veteran or his representative have identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained and associated with the claims 
file.  

Accordingly, the Board will proceed to the merits of the 
claim of entitlement to an increased disability rating for 
right shoulder impingement.  

Factual Background

In April 2002, the veteran claimed entitlement to an 
increased disability rating for right shoulder impingement.  

Treatment records from the VA Medical Center (VAMC) in 
Fayetteville and Durham include a March 2001 clinic note 
wherein the veteran indicated an improvement in the right 
shoulder since the July 2000 surgery, although there was some 
pain on motion of the right shoulder.  Objectively, there was 
some decreased range of motion in all planes.  In October 
2001 the veteran was noted to have good range of motion in 
the right shoulder.  

The veteran underwent a VA fee basis examination in February 
2002.  He reported that he was employed as a carpenter for 
approximately 15 years.  He indicated that in 1974, he was 
involved in an accident in which he suffered a dislocated 
shoulder.  He underwent surgery in 1999, and that after the 
surgery; he experienced dislocation of the shoulder.  He also 
expressed that he experienced difficulty lifting his arm over 
his head.  

On physical examination of the musculoskeletal system, the 
examiner noted that the veteran was right-handed, his 
shoulder appeared normal, and he had a nodule in one of the 
scars that measured 2 centimeters.  Range of motion of the 
right shoulder found flexion and abduction were each 150 
degrees, with pain.  The X-ray study showed post-traumatic 
changes involving the distal clavicle of the right shoulder.  
The diagnosis was chronic right shoulder impingement with 
post-traumatic changes.  

VA outpatient treatment records dated in February 2002, a few 
weeks after the VA medical examination, the veteran indicated 
that the right arm felt as if was just hanging.  Evaluation 
of the right shoulder revealed an old surgical scar, 
tenderness over the acromioclavicular (AC) joint, and pain.  
The right shoulder had a full range of motion.  

A VA orthopedic outpatient treatment record, dated October 9, 
2002, showed that the veteran complained of right shoulder 
pain.  The veteran related that the right shoulder pain 
became constant and progressive approximately nine months 
prior to the evaluation; he complained that he experienced 
difficulty in performing tasks that required engaging in 
activity above his head, as result of the pain.  The pain was 
described as superior and in the joint, with occasional 
radiation to the lateral arm.  Physical evaluation of the 
right shoulder showed an anterior surgical scar, well healed 
and post portal scar, also well healed.  Range of motion 
studies showed abduction from 0 to 100 degrees; extension 
from 0 to 30 degrees; flexion was from 0 to 60 degrees; and 
rotation was from 0 to 35.  The drop-arm test was negative; 
motor strength was 4 out of 5 for the right side and the 
veteran's grip strength was 4 out of 5 on the right side.  

The October 2002 X-ray views of the right shoulder were 
negative for evidence of fracture or dislocation.  There was 
no subacromial spurring identified; there were no lytic or 
sclerotic lesions identified; and there was no significant 
glenohumeral joint space loss.  It was noted that there were 
large bony ossicle adjacent to the distal end of the right 
clavicle, probably due to an old ununited fracture fragment, 
as well as soft tissue ossification at the base of the neck 
on the right side.  

The assessment was recurrent right shoulder pain, with rotary 
cuff tear (RCT) and impingement sign.  

In conjunction with the December 2002 Substantive Appeal, the 
veteran maintained that the symptoms associated with the 
right shoulder disability included limitation of motion and a 
restriction in activities of daily living.  He further stated 
that the disability had an adverse effect on his relationship 
with his wife.  Furthermore, the right shoulder disability 
adversely effected his employment as a carpenter because he 
developed a lack of endurance and fatigability.  He indicated 
that in a standing position he experienced fatigue and 
discomfort and had abnormal movements of the shoulder.  He 
obtained relief when he put his arm in a sling, in order to 
prevent the weight of the arm from resulting in a feeling of 
the arm resting in a hanging position.  

A VA medical treatment record, dated in December 2002, 
essentially repeated findings previously reported in the 
October 2002 VA medical treatment record.  The range of 
motion studies were as follows: abduction was from 0 to 100; 
extension was from 0 to 30 degrees; flexion was from 0 to 60 
degrees, and rotation was from 0 to 35 degrees.  

In January 2004, the Board remanded the issue of entitlement 
to an increased disability rating for further development.  
In accordance with the Board's Remand, the veteran was sent 
correspondence pertaining to the requirements of VCAA and 
scheduled for VA examination.  

On VA examination, dated in October 2004, the veteran was 
evaluated for old injuries associated with right shoulder 
pain.  The examiner noted that the claims file was reviewed.  
The veteran reported that he injured the right shoulder when 
he sustained injuries in a motorcycle accident in service.  
He was employed as a carpenter; his employment did not offer 
light duty work and he was required to perform all assigned 
tasks; he compensated for the right shoulder disability by 
using the left arm, but his work performance was compromised 
in this regard because the right arm was the dominant 
extremity.  His primary complaint was that his physical 
limitation of motion progressively worsened over the years.  
He complained of weakness, swelling, and fatigability.  He 
also complained of lack of endurance associated with 
paresthesias that radiated down to the deltoid into the 
elbow, forearm, hand, and distal ends of the digits; and he 
experienced difficulty grasping and holding tools while 
working as a carpenter.  It was noted that the veteran 
participated in various treatment for relief of the right 
shoulder pain, including steroid shots.  The veteran did not 
report flare-ups.  He indicated that the pain was chronic and 
constant.  He occasionally put his arm in a sling for 
support, but was unable to wear the sling at work and still 
perform his duties.  With regard to the effect that the right 
shoulder disability had on his activities of daily living, 
the veteran related that brushing his hair, pulling his 
shirts over his head, and prolonged driving without stopping 
frequently presented a problem for him.  

On objective examination, range of motion studies of the 
right shoulder were as follows: forward flexion was from 0 to 
115 degrees; shoulder abduction was from 0 to 75 degrees; 
external rotation was from 0 to 15 degrees; and internal 
rotation was from 0 to 90 degrees.  The veteran offered 
resistance and complaints of increased pain with passive 
attempts to complete additional motion.  With repetition, the 
right arm was additionally limited by fatigue and weakness, 
with little to no endurance.  He abruptly dropped the arm to 
the side and was visibly trembling with his efforts to 
proceed with performance of the examination.  The examiner 
observed the veteran attempting to insert the right arm into 
his shirt sleeve by bending forward and guiding the right arm 
with the opposite arm and hand.  After repetitive use, 
maximum assisted flexion was from 0 to 5 degrees.  There was 
facial grimacing and guarding, swelling, weakness, and point 
tenderness at the AC joint; supraspinatus weakness, with 
associated tenderness of the clavicular, bicep; and deltoid 
areas.  The arm gave way at 90 degrees when the arm was 
brought down from overhead and along the veteran's side.  He 
was unable to perform Appley's back scratch and he was unable 
to actively or passively raise the right arm above the heart 
level.  The veteran's right hand grip strength was graded as 
a 3.  

The diagnosis was rupture of right rotator cuff, with 
impingement syndrome; osteoarthritis of the right shoulder; 
clavicular and right shoulder deformity, and subacromial-
subdeltoid bursitis.  

The examiner opined that it was as least as likely as not 
that the veteran's service-connected disability interfered 
with the ability to obtain and retain substantially gainful 
employment; the examiner stated that none of the findings 
detailed above were due to the natural progression of aging 
and would not have otherwise occurred had he not suffered the 
right shoulder injuries while in service.  

The impression of the VA magnetic resonance imaging (MRI) 
scan associated with the examination, noted increased signal 
in the supraspinatus tendon which may have represented marked 
tendonosis versus a partial or small full thickness tear, 
tendonosis of the infraspinatus tendon without evidence of 
tear, subacromial-subdeltoid bursitis, intact labrum, and 
degenerative change of the AC joint.  

Law and Regulations

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  



The following are criteria used to evaluate disabilities of 
the shoulder and arm:

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach 
mouth and head
30
20

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

5202
Humerus, other impairment of:
Majo
r
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of 
all arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

5203
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5203 
(2005).  

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen. 38 C.F.R. § 4.27 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  

 

38 C.F.R. § 4.71, Plate I.  

Analysis

The veteran is currently in receipt of a 20 percent rating 
for the right shoulder disability, effective October 20, 
2004, under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201 
(2005).  

The veteran's argument is that the right shoulder impingement 
is more than 20 percent disabling under Diagnostic Codes 
5203-5201.  His primary contention is that he is unable to 
perform activities that require him to raise the right arm 
over his head.  

The Board's analysis will consider whether the veteran was 
entitled to an increased disability rating prior to the 
assignment of the 20 percent disability rating, effective 
October 20, 2004, and thereafter.  

Prior to October 9, 2002

As noted above, the medical record documented that the 
veteran was right-handed, so the "major arm" criteria are 
applicable in this case.  38 C.F.R. § 4.69 (2005)

VA outpatient treatment records dated in 2001 and prior to 
October 9, 2002 essentially show that while the veteran 
complained of difficulty engaging in activities over his head 
and lifting his right arm, range of motion studies reported 
that the veteran had, at the very least, flexion from 0-150 
degrees and abduction from 0-150 degrees.  In late February 
2002, VA outpatient treatment records noted a full range of 
motion on external and internal rotation.  

In the Board's opinion, prior to October 9, 2002, the 
evidence does not establish impairment consistent with 
greater than a 10 percent rating.  Range of motion was 
essentially full, albeit with pain, and there were no loose 
movements noted.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating greater 
than 10 percent.

Beginning October 9, 2002

Beginning October 9, 2002, range of motion studies revealed 
that abduction of the right shoulder was below the shoulder 
level - although it was above midway between the side and the 
shoulder.  Flexion, however, was above the right shoulder.  
Thereafter, the veteran's subjective complaints of pain and 
tenderness as well as weakness and fatigability increased, 
and objective evidence of endurance impairment was noted.  
The medical evidence associated with the claims file 
beginning October 9, 2002 showed that the motion of the 
veteran's arm was, in abduction, limited to midway between 
the side and shoulder level, while flexion remained above the 
shoulder.  

In consideration of the veteran's assertions and arguments 
that the right shoulder disability made it difficult for him 
to engage in activities above his head, and because the 
medical evidence showed that flexion of the right arm was 
limited to midway between the side and shoulder level, 
beginning October 9, 2002, the Board finds that he was 
entitled to an increased disability rating of 30 percent for 
right shoulder impingement.  

In order for a 40 percent rating to be assigned, the 
limitation of motion of the right arm has to be no more than 
25 degrees from the side, or ankylosis of the right shoulder 
must be demonstrated.  Neither of these requirements has been 
demonstrated.  

The Board has considered the provisions set forth under 38 
C.F.R. §§ 4.40 and 4.45 (2003) and DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1996).  The veteran's complaints of 
weakness, limitation of motion, and pain have been 
considered; however, the Board finds that even with 
consideration of DeLuca, the veteran's right shoulder 
disability does not meet the DeLuca factors so as to warrant 
a higher rating than that provided for in the schedular 
rating criteria.  

The Board has also considered functional loss of the right 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2003) and DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).  
The veteran's complaints of weakness, limitation of motion, 
and pain have been considered; however, the Board finds that 
the veteran's right shoulder disability does not meet the 
DeLuca factors so as to warrant a higher rating than that 
provided for in the schedular rating criteria.  

To conclude, the Board finds that beginning October 2, 2002 
the veteran was entitled to a 30 percent disability rating 
for right shoulder impingement under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203-5201 (2005).  

Extraschedular Rating

The veteran maintained that the right shoulder disability, 
namely the inability to lift his right arm above the head, 
interferes with his work performance in his position as a 
carpenter.  

The Board finds that the right shoulder disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the right shoulder disability has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  

In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the schedular evaluation assigned to the 
disability.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Board has considered the doctrine of reasonable doubt and 
finds that the record provides an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim of entitlement to an increased disability rating for 
the right shoulder disability is granted.  See 38 U.S.C. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to a rating in excess of 10 percent for right 
shoulder impingement prior to October 9, 2002, is denied.

Beginning October 9, 2002, entitlement to a rating of 30 
percent for right shoulder impingement is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


